Citation Nr: 0517399	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to increased initial evaluation of hepatitis 
C with gastroesophageal reflux disease and hiatal hernia, 
currently evaluated as 30 percent disabling.

2.  Entitlement to increased initial evaluation of eczema 
with psoriasis, currently evaluated as 10 percent disabling.

3.  Entitlement to increased (compensable) initial evaluation 
of sinusitis.

4.  Entitlement to increased (compensable) initial evaluation 
of pelvic inflammatory disease.

5.  Entitlement to increased (compensable) initial evaluation 
of fracture of the left wrist.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for postoperative 
residuals of surgery for strabismus.

9.  Entitlement to service connection for thrombocytopenia.

10.  Entitlement to service connection for thyroid disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In October 2003, the veteran indicated that she wanted a BVA 
hearing in Washington, D.C.  She further indicated that she 
wanted a BVA hearing in Washington, D.C., "based on the case 
record, I do not want to appear in person."  

In July 2004, the veteran was notified of her Board hearing 
scheduled for August 2004.  The veteran did not appear for 
the scheduled hearing.

In May 2005 a hearing clarification letter was sent to the 
veteran.  In response, she indicated that she did want a 
hearing before a Board Veterans Law Judge at the regional 
office.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should contact the veteran and request 
that she identify what kind of hearing she 
desires at the regional office-a 
videoconference hearing or a Travel Board 
hearing.  Following the veteran's response, 
the RO should schedule the veteran for a 
hearing as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



